Case 3:20-cv-00667-TAD-KLH Document 1 Filed 05/27/20 Page 1 of 6 PageID #: 1



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

                                )
                                )
DR. TALBOT'S PHARMACEUTICALS
                                )
FAMILY PRODUCTS LLC
                                )
                                )
          Plaintiffs,                                   Civil Action No.: ____________
                                )
                                )
     v.
                                )
SKANDA GROUP OF INDUSTRIES, LLC                           JURY TRIAL DEMANDED
                                )
                                )
          Defendants.
                                )
                                )
                                )

             COMPLAINT FOR DAMAGES FOR BREACH OF CONTRACT

      Plaintiffs DR. TALBOTS’ PHARMACEUTICALS FAMILY PRODUCTS LLC

(Plaintiffs), name as Defendant herein, SKANDA GROUP OF INDUSTRIES, LLC.

                                         THE PARTIES
1. Plaintiff DR. TALBOT'S PHARMACEUTICALS FAMILY PRODUCTS LLC is a Limited

   Liability Company organized and existing under the laws of the State of Louisiana having a

   principal place of business at 3030 Aurora Avenue, Monroe, Louisiana 71201.

2. Upon information and belief, Plaintiff avers that Defendant SKANDA GROUP OF

   INDUSTRIES, LLC is a Limited liability Company organized and existing under the laws of

   the State of the State of California having its principal place of business at 2029 Century Park

   East, Suite 400, Los Angeles, California 90067, as shown on their billing invoice to Plaintiff.
Case 3:20-cv-00667-TAD-KLH Document 1 Filed 05/27/20 Page 2 of 6 PageID #: 2



                      NATURE OF THE ACTION, JURISDICTION AND VENUE

3. This is a civil action for breach of contract committed by Defendants in the promotion,

   advertising, marketing, distribution, offer for sale and sale, of products over the internet and

   through the U.S. Mail. Plaintiffs seek damages, and all costs of this proceeding.

4. This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 1332

   and the Plaintiff and Defendant are citizens of different states and the amount in controversy

   exceeds $75,000.

5. This Court has personal jurisdiction over the Defendants because (i) Plaintiffs’ claims arise in

   whole or in part out of Defendants’ purposeful and intentional conduct in Louisiana and this

   Judicial District, (ii) Defendants advertise, promote, market, distribute, offer for sale and upon

   information and belief sell products to residents of Louisiana and are therefore doing business

   in the State of Louisiana including this Judicial District, (iii) Defendant entered into a

   contract with Plaintiffs, knowing it is a Louisiana company, and Plaintiff, as a party to a

   contract, entered into same in Louisiana, thus jurisdiction is available in this Honorable

   Court. Defendants are subject to personal jurisdiction under the provisions of the Louisiana

   Long Arm Statute, La. R.S. § 13:3204, by virtue of the fact that Defendants have availed

   themselves of the privilege of conducting and soliciting business within this State, such that it

   would be reasonable for this Court to exercise personal jurisdiction consistent with the

   principles underlying the United States Constitution and would not offend traditional notions

   of fair play and substantial justice.

6. Venue in the Western District of Louisiana is proper pursuant to 28 U.S.C. §§ 1391(b), (c) and

   (d) because a substantial part of the events or omissions giving rise to the claims occurred, and

   a substantial part of the property that is the subject of the action is situated, in the State of
Case 3:20-cv-00667-TAD-KLH Document 1 Filed 05/27/20 Page 3 of 6 PageID #: 3



   Louisiana and this Judicial District, and the Court has personal jurisdiction over these

   Defendants.

                                      STATEMENT OF FACTS

7. Plaintiff has been in business as a seller of innovative, high quality and attractive cosmetic and

   non-prescription medical products and has its headquarters in Monroe, Louisiana, where they

   conduct most of their business, maintain their corporate books and records, and where most of

   the employees, officers and directors are located.

8. Defendant is domiciled in the State of California and must be served under the provisions of

   the Louisiana Long Arm Statute.

                                              CLAIM I

9. Plaintiffs incorporate by reference, as if fully rewritten herein, the facts and allegations set

   forth in the foregoing and following paragraphs.

10. Plaintiff avers that it entered into a contract with Defendant for said Defendant to sell to

   Plaintiff one million masks for the sum of $1.80 per mask under the specific condition that

   said masks would be delivered within a specified period to time to Plaintiff and Plaintiff paid

   in full in advance for said masks; however, Defendant was unable to deliver the masks timely

   to Plaintiff's customer in Texas and so the customer advised it would not take the order since

   it could not get the whole one million masks timely; however the Defendant persuaded the

   Texas customer to take 250,000 and they were shipped directly from the Defendant to

   Plaintiff's customer with the result that Plaintiff never saw the 250,000 delivered masks to the

   customer in Texas.

11. It is further significant that before Plaintiff ever agreed to purchase the masks in question

   Plaintiff demanded to see the different types of masks and the Defendant sent four different
Case 3:20-cv-00667-TAD-KLH Document 1 Filed 05/27/20 Page 4 of 6 PageID #: 4



   types of masks and tried to persuade the Plaintiff to choose the one known as the "Daddybaby"

   mask, but Plaintiff rejected that mask and insisted on the KN95 mask and Plaintiff agreed that

   they would be the masks sent.

12. Plaintiff avers that despite it being made clear it did not want the "Daddybaby" mask

   Defendant had urged it to accept, Defendant not only sent Plaintiff 750,000 of said

   unwanted "Daddybaby" masks instead on the KN95 masks Plaintiff ordered, but when the

   750,000 masks arrived at Plaintiff's domicile, Plaintiff discovered for the first time that the

   Defendant had not only sent the wrong masks ,i.e., the "Daddybaby" masks but that they came

   in two different sizes "Large" and "Medium,", not at all as the Defendant had stated they were;

   therefore, Plaintiff’s representative Joseph H. Hakim immediately contacted Defendant via

   phone and e-mail and demanded the company's money back it had paid Defendant plus the

   cost of freight, pointing out that Defendant not only intentionally and fraudulently sent the type

   of mask that Defendant tried to make Plaintiff accept knowing full well when they were sent

   that were not if fact what was ordered by Plaintiff but also sent same in two different sizes,

   done by Defendant for the obvious purpose of trying to perpetuate a fraud on Plaintiff in

   sending the masks Defendant was trying to get rid of instead of what was ordered.

13. Plaintiff avers that upon hearing Plaintiff's demand, Defendant assured Plaintiff he could

   obtain a buyer for said masks in a matter of a couple of days and that Plaintiff would make a

   reasonable profit on same, but Defendant never did so; thus Plaintiff has not been able to sell

   the "Daddybaby" type unwanted mask at all, with the result Plaintiff has suffered a loss

   of what it paid for said masks to Defendant, namely $1.80 per mask for the 750,000 masks,

   totaling the sum of $1,350,000 plus the cost of freight of said masks figured at forty cents per

   mask, for the additional sum of $300,000, for all of which it desires and is entitled to judgment
Case 3:20-cv-00667-TAD-KLH Document 1 Filed 05/27/20 Page 5 of 6 PageID #: 5



     against said Defendant in the amount of $1,650,000 with legal interest thereon until paid and

     for all costs of this suit; in addition, Plaintiff had a sale for the originally ordered mask which

     the Defendant could not deliver timely for Plaintiff to execute said sale of said masks for the

     sum of $2.95 per mask for the sum of $2,012,000 and Plaintiff thus lost a profit made over

     billed cost and freight cost of 75 cents per mask, namely the sum of $562,500, for which

     Plaintiff claims it is entitled to Judgment against said Defendant in addition to the $1,650,000

     claimed hereinabove, with legal interest thereon until paid and for all costs of this proceeding.

14. Plaintiff further avers that because of the fraudulent intent of the Defendant to sell unwanted

     masks it obviously needed to dispose of thus sending same to Plaintiff intentionally , Defendant

     took advantage of the COVID-19 situation thinking it could slip them by the Plaintiff out of

     need , thus committing fraud and the necessity for filing of this lawsuit and the incurrence of

     attorney fees and cost, with the result that Plaintiff is entitled to and desires Judgment against

     the Defendant for attorney fees and all associated cost incurred due to the aforesaid behavior

     of the defendant in addition to all other claims set forth herein.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in their favor

against Defendants and grant the following relief:

A.      For judgment awarding actual damages to Plaintiffs as proven at trial of this action together

with legal interest from date of judicial demand until paid and all costs of this lawsuit.

        B.      For judgment awarding such other and further relief to which Plaintiff is entitled or

the Court may deem just and proper.
Case 3:20-cv-00667-TAD-KLH Document 1 Filed 05/27/20 Page 6 of 6 PageID #: 6




                                        DEMAND FOR JURY TRIAL

        Pursuant to Rule 38, Federal Rules of Civil Procedure, Plaintiffs demand trial by jury in

this action of all issues so triable.

Date: 27st day of May 2020.                    Respectfully submitted,

                                                By: Joe D. Guerriero/s/
                                               Joe D. Guerriero
                                                Louisiana State Bar No. 06391
                                                3030 Aurora Ave., 2nd Floor
                                                Monroe, Louisiana 71201
                                                Telephone: (318) 338-3603
                                                Facsimile: (318) 388-5892
                                                Email: joed@nuby.com
                                                Counsel for Plaintiff
                                                DR. TALBOTS’
                                                PHARMACEUTICALS FAMILY
                                                PRODUCTS LLC


PLEASE SERVE:

SKANDA GROUP OF INDUSTRIES, LLC
VIA LOUISIANA LONG ARM
2029 Century Park East, Suite 400
Los Angeles, CA 90067
